Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2006

P. N. v. Clementon Bd of Ed
Precedential or Non-Precedential: Precedential

Docket No. 04-4705




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"P. N. v. Clementon Bd of Ed" (2006). 2006 Decisions. Paper 1170.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1170


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                     No. 04-4705


                          P. N., an infant, individually and by
                         his parent and legal guardian; M. W.,
                                                         Appellants
                                             v.

                      CLEMENTON BOARD OF EDUCATION


                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 02-cv-01351)
                     District Judge: Honorable Freda L. Wolfson


                              Argued December 12, 2005

            Before: SLOVITER, SMITH, and STAPLETON, Circuit Judges.




                           ORDER AMENDING OPINION

         IT IS ORDERED that the slip opinion in the above case, filed April 5, 2006,
be amended as follows:

           To add the names of Amici and their counsel immediately after counsel Jamie
Epstein and James F. Schwerin, listed on the first page:

David F. Abernethy
Kimberly M. Coffina
Drinker Biddle & Reath LLP
Philadelphia, PA l9l03-6996

Ruth Deale Lowenkron
Education Law Center
Newark, N.J. 07102

          Attorneys for Amici Curiae Education Law Center
                        By the Court,


                        /s/ Dolores K. Sloviter
                           Circuit Judge
Dated: April 27, 2006